BbogdeN, J\
In order to secure an absolute divorce upon the ground of two years separation as provided in C. S. (Michie’s Code, 1931), 1659(a), and chapter 163, Public Laws of 1933, must the applicant for such divorce be “the injured party?”
The Constitution of North Carolina in Article II, section 10, provides: “The General Assembly shall have power to pass general laws regulating divorce and alimony, but shall not have power to grant a divorce or secure alimony in any individual case.” This clause is the only limitation imposed upon the power of the General Assembly with reference to divorce. Consequently, it is obvious that the jurisdiction of the Superior Court in regard to granting divorces is exclusively statutory. See Saunderson v. Saunderson, 195 N. C., 169, 141 S. E., 572; Smithdeal v. Smithdeal, ante, 397; 9 N. C. Law Review, page 368. Chapter 163, Public Laws of 1933, is an independent act of the General Assembly providing in substance that “marriage may be dissolved ... on application of either party,” etc. The statute gives and the statute takes away.
Hence upon the verdict of the jury the plaintiff was entitled to a decree of absolute divorce.
Reversed.
ScheNCK, J., took no part in the consideration or decision of this case.